Appeal from a judgment of the County Court of Schenectady County (Giardino, J.), rendered September 8, 2005, convicting defendant upon his plea of guilty of the crime of attempted burglary in the second degree.
In satisfaction of a three-count indictment, defendant pleaded guilty to attempted burglary in the second degree and executed a written waiver of the right to appeal. Under the terms of the plea agreement, he was to be sentenced as a second felony offender to three years in prison, to be followed by five years of postrelease supervision. No promise, however, was made with respect to whether the sentence would run consecutive to or concurrent with a IV2- to 3-year sentence imposed upon defendant in connection with an unrelated felony conviction in Albany County. County Court imposed the agreed-upon sentence but directed it to run consecutive to the other sentence. Defendant now appeals.
Defense counsel seeks to be relieved of his assignment of representing defendant upon the ground that there are no nonfrivolous issues to be raised. Based upon our review of the record and defense counsel’s brief, we agree. Defendant entered a knowing, voluntary and intelligent guilty plea and waiver of the right to appeal, which encompassed any challenge to the sentence. Therefore, the judgment is affirmed and defense counsel’s application for leave to withdraw is granted (see People v Cruwys, 113 AD2d 979, 980 [1985], lv denied 67 NY2d 650 [1986]; see generally People v Stokes, 95 NY2d 633 [2001]).
Cardona, P.J., Crew III, Peters, Carpinello and Kane, JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.